[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                               NOVEMBER 21, 2006
                                 No. 06-13663                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                       D. C. Docket No. 05-02013-CV-J-W

DANA B. QUARLES,

                                                          Plaintiff-Appellant,

                                      versus

JO ANNE B. BARNHART,
Commissioner, Social Security Administration,

                                                          Defendant-Appellee.


                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________

                               (November 21, 2006)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

      Dana B. Quarles appeals the order of the district court that affirmed the
denial of his applications for disability insurance benefits and supplemental

security income. Quarles argues that the administrative law judge failed to give

proper weight to the opinion of Quarles’s treating psychiatrist, Dr. Timothy Baltz

of the Indian Rivers Mental Health Center, and the district court did not “engage in

any meaningful examination” of Quarles’s argument. We affirm.

      “‘We review the Commissioner’s decision to determine if it is supported by

substantial evidence and based on proper legal standards.’” Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (quoting Lewis v. Callahan,

125 F.3d 1436, 1439 (11th Cir. 1997)). Substantial evidence is “something more

than a mere scintilla, but less than a preponderance,” Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005) (internal quotation marks omitted), and “is such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion,” Crawford, 363 F.3d at 1158 (internal quotation marks omitted). We

review de novo the determination of the district court that the Commissioner’s

decision is supported by substantial evidence. Wilson v. Barnhart, 284 F.3d 1219,

1221 (11th Cir. 2002).

      The opinion of a treating physician “‘must be given substantial or

considerable weight unless “good cause” is shown to the contrary.’” Phillips v.

Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004) (quoting Lewis, 125 F.3d at 1440).



                                          2
Good cause exists when (1) the opinion of the treating physician was not bolstered

by the evidence, (2) evidence supported a contrary finding, or (3) the opinion of

the treating physician was conclusory or inconsistent with the doctor’s own

medical records. Id. at 1240-41. The report of a treating physician also “may be

discounted when it is not accompanied by objective medical evidence.” Edwards

v. Sullivan, 937 F.2d 580, 583 (11th Cir. 1991). “When electing to disregard the

opinion of a treating physician, [an] ALJ must clearly articulate its reasons.”

Phillips, 357 F.3d at 1241.

      The ALJ acknowledged the proper legal standard and articulated reasons for

deciding to give “little weight” to Dr. Baltz’s assessment and opinions, and that

decision is supported by substantial evidence. Dr. Baltz’s assessment and opinions

were not accompanied by objective medical evidence and are not bolstered by the

record. Dr. Baltz submitted two brief and conclusory letters and a short

questionnaire prepared by Quarles’s counsel. Dr. Baltz stated in a letter dated

January 2004 that Quarles did not have “any current problems with alcohol or

substance abuse,” but there was substantial evidence to the contrary. In March

2003, Dr. Baltz diagnosed Quarles with benzodiazepine and alcohol dependence,

and a similar diagnosis was made in April 2003. In July 2003, Quarles admitted

during a group therapy session at the Indian Rivers Mental Health Center that he



                                          3
had a growing addiction to painkillers, and Quarles tested positive in October 2003

for benzodiazepines, barbiturates, opiates, and a high blood alcohol content. Dr.

Baltz also stated that Quarles had nausea from a drug called Celexa, but the

medical treatment records do not document any complaint by Quarles about

Celexa.

      The order of the district court is

      AFFIRMED.




                                           4